Claimant appeals from a decision of the Workmen’s Compensation Board disallowing his claim for compensation. Claimant, an inside worker, while on his way to work met with injury when due to conditions of snow and ice, he slipped and fell while walking alongside a building of his employer but upon an areaway within the right of way of a city street, and when some 200 feet from the gateway through which he intended to enter his employer’s premises. Hot having reached the destination of the plant premises, it may not be said claimant’s injuries arose out of and in the course of his-employment. (Matter of Amento v. Bond Stores, 274 App. Div. 863.) Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.